 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 675 
In the House of Representatives, U. S.,

July 29, 2009
 
RESOLUTION 
Condemning the July 17, 2009, terrorist bombings in Indonesia and expressing condolences to the people of Indonesia and the various other countries suffering casualties in the attacks. 
 
 
Whereas, on July 17, 2009, 2 unidentified terrorists carried out twin suicide bombings at the J.W. Marriott and Ritz-Carlton hotels in the central business district of Jakarta, killing at least 7 people and wounding at least 50; 
Whereas the majority of the victims of the attacks were Indonesian citizens, according to reports; 
Whereas in addition to the Indonesian victims, citizens of Australia, New Zealand, and Singapore lost their lives in the attacks, and citizens of Australia, Canada, Hong Kong, India, Italy, Japan, the Netherlands, Norway, South Korea, the United Kingdom, and the United States were injured, according to reports; 
Whereas this tragic bombing was the first suicide attack in Indonesia since September 2005, demonstrating the progress that the Government of Indonesia has made in combating terrorism in recent years; 
Whereas Indonesia is the most populous Muslim-majority country in the world and is founded on principles of religious tolerance and moderation; 
Whereas Indonesia is developing into a strong multiparty democracy, as demonstrated by its April 2009 parliamentary elections, in which 9 different parties won seats in the People’s Representative Council (DPR) and voter turnout exceeded 60 percent, and its July 2009 presidential election, which was characterized as free and fair by preliminary reports; 
Whereas the continued development of Indonesia’s democratic norms and institutions will be critical to stemming the tide of violent extremism and therefore is in the mutual interest of the United States and Indonesia; and 
Whereas the United States Congress has worked in support of Indonesian democracy through the Congressional Caucus on Indonesia and the House Democracy Assistance Commission, which has had a productive partnership with the DPR since 2006 and remains firmly committed to continuing this partnership: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns in the strongest terms the July 17, 2009, attacks in Jakarta and all other terrorist attacks against targets in Indonesia;  
(2)expresses its condolences to the people of Indonesia and the various other countries suffering casualties in the attacks;  
(3)supports the efforts of the Government of Indonesia to investigate and prosecute the attacks to the fullest extent of the law, and calls upon Indonesia and its neighbors to work together to combat terrorism in Southeast Asia;  
(4)expresses its confidence that Indonesia remains a reliable partner in the global struggle against terrorism and a stable destination for trade, travel, and investment; and  
(5)reaffirms the long-term commitment of the United States to the strengthening of democratic institutions and the promotion of peace, prosperity, and ethnic and religious tolerance in Indonesia. 
 
Lorraine C. Miller,Clerk.
